                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF ILLINOIS

 THOMAS S. WELLS,                                )
                                                 )
                       Plaintiff,                )
                                                 )
 vs.                                             )    Civil No. 17-cv-0559-JPG-DGW
                                                 )
 COMMISSIONER OF SOCIAL SECURITY,                )
                                                 )
                       Defendant.                )
                                                 )

                                      JUDGMENT

       This matter having come before the Court, the issues having been heard, and the Court

having rendered a decision,

       IT IS HEREBY ORDERED AND ADJUDGED that judgment is entered in favor of the

defendant and that this matter is DISMISSED WITH PREJUDICE.

DATED: July 8, 2019




                                                 MARGARET M. ROBERTIE,
                                                 Clerk of Court

                                                 BY: s/Tina Gray
                                                        Deputy Clerk

Approved:
s/ J. Phil Gilbert
J. Phil Gilbert
U.S. District Judge
